916 F.2d 712
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William H. LEWIS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-3114.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1990.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges;  and MEREDITH, District Judge.*

ORDER

2
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, petitioner's motion to proceed on appeal in forma pauperis and briefs of the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner petitioned for review of the Benefits Review Board's decision affirming the Administrative Law Judge's denial of black lung disability benefits.  30 U.S.C. Sec. 932(a).  Although x-rays revealed the existence of pneumoconiosis, petitioner failed to meet any of the criteria under 20 C.F.R. Sec. 718.204(c) to establish total disability.


4
On appeal, the petitioner asserts that he has pneumoconiosis and that questions regarding his ability to withstand periods of walking, standing, carrying and lifting were completed by a physician with no input from him.  Review by this court is limited to determining whether the decision of the Benefits Review Board affirming the administrative law judge's decision is supported by substantial evidence and is consistent with applicable law.   See York v. Benefits Review Bd., 819 F.2d 134, 136 (6th Cir.1987);  Campbell v. Consolidation Coal Co., 811 F.2d 302, 303 (6th Cir.1987).  Based upon consideration of the record, this court has concluded that the Benefits Review Board's decision is supported by substantial evidence and is consistent with applicable law.


5
It is ORDERED that the decision of the Benefits Review Board is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  The motion for leave to proceed on appeal in forma pauperis is denied.



*
 The Honorable Ronald E. Meredith, U.S. District Judge for the Western District of Kentucky, sitting by designation